MEMORANDUM **
Emilio Cuba-Huerta appeals from the 37-month sentence imposed following his guilty-plea conviction for illegal re-entry after deportation, in violation of 8 U.S.C. § 1326(a). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
*632Cuba-Huerta contends that the district court erred by applying a 16-level enhancement for a prior crime of violence, pursuant to U.S.S.G. § 2L1.2(b)(l)(A), because the sentence for his prior conviction was less than one year. This contention is foreclosed. See United States v. Pimentel-Flores, 339 F.3d 959, 963-64 (9th Cir. 2003).
We reject Cuba-Huerta’s contention that Pimentelr-Flores is no longer good law in light of United States v. FigueroaOcampo, 494 F.3d 1211 (9th Cir.2007).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.